Citation Nr: 0703216	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-15 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish M.T.R. as a helpless child of the 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and M.T.R.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty with the 
New Philippine Scouts from May 1946 to July 1950.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Manila 
Department of Veterans Affairs (VA) Regional Office (RO).  

The RO denied the claim seeking recognition of M.T.R. as a 
helpless child on "de novo" review.  An unappealed July 1988 
rating decision previously denied such claim.  As it is a 
jurisdictional matter, the Board must determine in the first 
instance whether new and material evidence has indeed been 
received to reopen the claim.  See Barnett v. Brown, 83 F3d. 
1380 (Fed. Cir. 1996).  The matter on appeal is characterized 
accordingly.


FINDINGS OF FACT

1.  An unappealed July 1988 rating decision, in pertinent 
part, denied the veteran's claim to establish the veteran's 
daughter (M.T.R.) as his helpless child based essentially on 
a finding that M.T.R. did not suffer from a physical or 
mental defect rendering her permanently incapable of self-
support prior to age 18.

2.  Evidence received since the July 1988 rating decision 
includes evidence not of record at the time of that decision 
that tends to show that M.T.R. was permanently incapable of 
self-support by reason of physical defect present before she 
attained age 18, and raises a reasonable possibility of 
substantiating the claim.

3.  M.T.R. was born in October 1963 and attained the age of 
18 in October 1981.

4.  It is shown that M.T.R. was permanently incapable of 
self-support by reason of physical defect present before she 
attained age 18. 



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim to establish M.T.R. as a helpless child of the veteran 
may be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).

2.  The criteria for establishing that M.T.R. is a helpless 
child of the veteran are met.  38 U.S.C.A. § 101(4) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.57, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

The veteran was not given notice regarding the definition of 
new and material evidence and what information was necessary 
to reopen his claim as is required by Kent v Nicholson, 20 
Vet. App. 1 (2006).  However, inasmuch as the determination 
below constitutes a full grant of the benefit sought, any 
notice error is harmless.  There is no reason to belabor the 
impact of the VCAA in this matter.  

B.	Factual Background 

The veteran's daughter, M.T.R., was born in October 1963 and 
attained age 18 in October 1981.  The veteran maintains that 
his daughter has been physically incapacitated due to polio 
since infancy.

An unappealed rating decision in July 1988 denied recognition 
of M.T.R. as a helpless child based on findings that she did 
not suffer from a physical or mental defect rendering her 
permanently incapable of self-support prior to age 18.  
The evidence of record at the time of the July 1988 rating 
decision consisted of a May 1988 medical certificate from 
National Orthopedic Hospital and Rehabilitation Medical 
Center that showed a diagnosis of status post-poliomyelitis 
with residual deformities of both lower extremities; a 
private physician's statement that notes that M.T.R. was 
treated for poliomyelitis (polio) in June 1964 and later in 
1965; a statement from a registered nurse who was present at 
the birth of M.T.R. and who was aware that M.T.R. underwent 
an operation on her right thigh in 1973 and was confined at 
National Orthopedic Hospital for treatment and rehabilitation 
for more than a year; and the veteran's May 1988 statement to 
the effect that M.T.R. was currently enrolled at a local 
community college.  

The current claim to reopen was received in May 2002.

The evidence received since the July 1988 rating decision 
includes a November 2004 statement from M.T.R.'s brother and 
an August 2004 statement from the veteran to the effect that: 
as a child, M.T.R. had to be carried to her classroom at 
school; beginning in her childhood, she had uncontrollable 
urination and sudden cramps and numbness in her upper 
extremities; from birth to age 18, M.T.R. had not held 
gainful employment because of her physical problems; and 
since childhood, her back has become painful after sitting 
for an hour.  The evidence also includes a June 2003 
statement from M.T.R., wherein she states that she needs 
assistance with her daily activities, especially using the 
bathroom and transferring from her wheelchair to another 
chair.  She stated that no employer would hire her because of 
her uncontrollable urination and her inability to sit for 
longer than one hour.  The evidence also includes April 2002 
statements from M.T.R.'s former teachers, who recalled that 
M.T.R. had been crippled from polio since infancy, was unable 
to attend to her personal needs without assistance, and had 
to be carried to and from the classroom as a child. 

C.  Legal Criteria and Analysis

The veteran was properly notified of the July 1988 rating 
decision and of his appellate rights.  He did not appeal it, 
and it became final.  38 U.S.C.A. § 7105.  Generally, when a 
claim is disallowed, it may not be reopened and allowed, and 
a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  [38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
for all claims to reopen filed on or after August 29, 2001.  
The instant claim to reopen was filed after that date (in May 
2002), and the new definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "helpless 
child" should be granted.  See Dobson v. Brown, 4 Vet. App. 
443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through her own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) that a claimant is earning her own support is prima 
facie evidence that she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by her own efforts is provided with sufficient 
income for her reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when her condition was such 
that she was employed, provided the cause of incapacity is 
the same as that upon which the original determination was 
made and there were no intervening diseases or injuries that 
could be considered major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established; 3) employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for consideration.  
In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and 4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).

The RO denied the claim to establish M.T.R. as a helpless 
child of the veteran based on findings that M.T.R. did not 
suffer from a physical or mental defect rendering her 
permanently incapable of self-support prior to age 18.  For 
"new" evidence to be material in such circumstances, it would 
have to tend to show that M.T.R. did suffer from a physical 
or mental defect rendering her permanently incapable of self-
support prior to age 18.  See 38 C.F.R. 3.356.

The evidence received since July 1988 does include statements 
from M.T.R., her family, and her former teachers to the 
effect that she suffered from physical defects rendering her 
permanently incapable of self-support prior to age 18.  These 
statements raise a reasonable possibility of substantiating 
the veteran's claim.  Accordingly, the evidence is new and 
material evidence, and the claim to establish M.T.R. as a 
helpless child of the veteran may (and must) be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying claim. 

M.T.R. has had polio since early childhood.  It is not in 
dispute that she is currently disabled and dependent on the 
veteran.  The evidence also shows that she was permanently 
incapable of self- support by reason of physical defect when 
she attained age 18 in October 1981.  Although she was 
attending school at that time, her family and her former 
teachers have indicated, and that record shows that since she 
was struck with polio in childhood, she has been wheelchair 
bound, and has required the assistance of others with 
wheelchair transfers and in tending to requirements of nature 
and self-care functions.  She has suffered from 
uncontrollable urination and sudden numbness and cramps in 
her upper extremities, and was unable to sit for longer than 
one hour.  Such disability is clearly inconsistent with any 
non-sheltered work environment. 

Based on the foregoing, the Board is persuaded that when 
reasonable doubt is resolved in the veteran's favor, the 
evidences shows his daughter, M.T.R., was permanently 
incapable of self-support by reason of physical defect prior 
to attaining the age of 18 years in October 1981.  
Accordingly, she meets the criteria for recognition as a 
"helpless child" of the veteran.  



ORDER

The appeal to reopen a claim seeking to establish M.T.R. as a 
helpless child of the veteran is granted; and, recognition of 
M.T.R. as a helpless child of the veteran is granted on de 
novo review.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


